In the Missouri Court of Appeals
                             Eastern District
                                       DIVISION FOUR

DANIEL J. ALABACH,                               )        No. ED101983
                                                 )
       Appellant,                                )
                                                 )        Appeal from the Circuit Court of
       vs.                                       )        St. Louis County
                                                 )
LISA A. ALABACH,                                 )        Honorable Douglas R. Beach
                                                 )
       Respondent.                               )        Filed: December 15, 2015

Before Sherri B. Sullivan, P.J., Patricia L. Cohen, J., and Kurt S. Odenwald, J.

PER CURIAM.

                                           Introduction

       Daniel Alabach (Husband) appeals the judgment of the Circuit Court of St. Louis County

dissolving his marriage to Lisa Alabach (Wife). Husband claims the trial court erred in: (1)

awarding maintenance to Wife (Point I); (2) calculating maintenance (Points II and III); (3)

awarding Wife a marital interest in the equity of the marital residence (Point IV); calculating

Wife’s interest in the marital residence (Point V); dividing and calculating the parties’ marital

interests in a rental property (Points VI – VIII); awarding Wife a marital interest in his life

insurance policies (Point IX); dividing and distributing three marital accounts (Point X); and

awarding Wife attorneys’ fees (Point XI). We reverse and remand as to Husband’s Point X.
With respect to the remaining points, we affirm the trial court’s judgment pursuant to Rule

84.16(b).1

                                Factual and Procedural Background

       Husband and Wife married in June 2007. Husband filed a petition for dissolution of

marriage in April 2013, and Wife filed an answer and counter-petition in June 2014.

       On January 1, 2014, the trial court conducted a trial on the parties’ petitions for

dissolution. At the start of the hearing, the trial court announced that the parties had “been

working this morning and they have resolved certain items, but not everything,” and requested

the parties “put [the agreement] on the record.” Counsel for Wife proceeded to recite the parties’

stipulations, which provided, in pertinent part:

                  The parties have an E-Trade account, 5015. The shares of [Exide]
             Technologies, which [Wife] paid for with her separate property, shall be
             returned to her. The balance in that account shall be divided equally between
             the parties. . . .
                  [Husband] shall pay [Wife] one-half of the increase in the value of
             Northwestern Mutual Life Insurance policies ending in 846 and ending in 929
             from the date of the marriage to the present date. So one-half of the increase in
             the cash surrendered value. . . .
                  [Wife] shall receive one-half of the increase in value from the date of the
             marriage to the present of First Banker’s [sic] Banc, B-A-N-C, Securities, Inc.,
             SEP Individual Retirement Account. . . .
                  [Husband] shall receive the stock in Tag Group, Inc. The only dispute the
             parties had, which will be tried in the Court, is the value of a certain money
             market account held by the Tag Group, Inc. . . .

Counsel for both parties affirmed that the “stipulation is binding upon both parties” and “that’s

how [they would] prepare a division of property for a proposed judgment[.]” When Wife’s

counsel inquired whether the trial court wanted the parties “to provide [it] with the amounts for



1
  We have reviewed Husband’s remaining points and find no trial court error. An extended
opinion as to those points would have neither precedential nor jurisprudential value. Therefore,
Points I – III, VI – IX, and XI are affirmed in accordance with Rule 84.16(b). We have
furnished the parties a memorandum setting forth the reasons for our decision.
                                                   2
all of those accounts through testimony or just exchange them to each other?,” the trial court

answered, “You’ve all been working on those numbers, so I’m just going to let you give them to

me by a joint stipulation when you do a proposed division of [sic] judgment.”

          Wife’s counsel informed the trial court that unsettled issues remained relating to the Wild

Horse Creek property and Wife’s interest in the marital residence. When Wife’s counsel stated

that the parties would present evidence of marital misconduct, the trial court advised that it was

“not going to be bound by [the stipulated] property division” because evidence of marital

misconduct might impact the property division as well as maintenance.

          Husband and Wife both testified at the hearing. At the conclusion of evidence, the trial

court asked each party to submit “a proposed judgment and findings because I’m somewhat

confused by your earlier stipulation and how it’s going to tie into what I’m supposed to be

doing.”

          On February 21, 2014, the trial court entered its judgment of dissolution of marriage.

Husband and Wife filed motions to amend the judgment, and the trial court heard additional

evidence on July 1, 2014.

          The trial court entered an amended judgment on August 19, 2014. In the amended

judgment, the trial court determined it would “abide by the stipulation that was placed on the

record . . . .” The trial court also found that the Tag Group money market account, which

contained approximately $10,000, was marital property. Husband appeals.

                                         Standard of Review

          “Our standard of review in a dissolution action is governed, as in any court-tried case, by

the standard set forth in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).” Wennihan v.

Wennihan, 452 S.W.3d 723, 727 (Mo.App.W.D. 2015) (quotation omitted). “We will affirm the



                                                   3
decree of dissolution unless it is not supported by substantial evidence, it is against the weight of

the evidence, or it erroneously declares or applies the law.” Id. (quotation omitted).

                                             Discussion

       In Point X, Husband argues that the trial court erred in “dividing certain marital property

because the trial court’s values are inaccurate in that the values are contradictory to the

evidence.” More specifically, Husband challenges the trial court’s division of the Tag Group

money market account, E-Trade Account No. 5015, and the SEP Account No. 1805. Wife

agrees that the trial court erred in its division of the E-Trade account “because it did not follow

the parties’ stipulation,” but asserts that the trial court properly divided the other accounts.

       The trial court has broad discretion in identifying, valuing, and dividing marital property.

Cule v. Cule, 457 S.W.3d 858, 864-65 (Mo.App.E.D. 2015); Meier v. Meier, 306 S.W.3d 692,

701 (Mo.App.E.D. 2010). “We presume that the trial court’s division of property is correct, and

the party opposing the division bears the burden of overcoming this presumption.” Stroh v.

Stroh, 454 S.W.3d 351, 363 (Mo.App.S.D. 2014) (quotation omitted). “We will interfere with

the trial court’s distribution of marital property only if the division is so heavily and unduly

weighted in favor of one party that it amounts to an abuse of discretion.” Valentine v. Valentine,

400 S.W.3d 14, 23-24 (Mo.App.E.D. 2013).

       “Error in classifying property is not necessarily prejudicial unless it materially affects the

merits of the action.”     Stroh, 454 S.W.3d at 363.        In other words, “[t]he mere erroneous

classification of property where the decree is nonetheless fair, will not require a reversal.” Id.

For this reason, our courts have held that “[a]bsent a contention in the point relied on that the

erroneous classification resulted in an unfair overall division of property, the claim has been

abandoned and reversal is not required.” Id.



                                                   4
       In regard to E-Trade Account No. 5015, the parties stipulated as follows: “The parties

have an E-Trade account, 5015. The shares of [Exide] Technologies, which [Wife] paid for with

her separate property, shall be returned to her. The balance in that account shall be divided

equally between the parties.” The trial court awarded Wife 1,000 shares of the E-Trade account,

and awarded Husband the remaining 10,000 shares. However, it subsequently divided the cash

value of the account in half, awarding each party $43,291. We remand the court’s award of the

E-Trade Account No. 5015 to conform to the parties’ stipulation.

       As to the SEP Account No. 1805, the parties agree that the trial court properly awarded

the account to Husband as his separate property. The parties further agree that the trial court’s

later reference to a division of the account and an order for a QDRO was an error. We remand

the court’s award of SEP Account No. 1805 to conform to the parties’ stipulation.

       Finally, in regard to the Tag Group money market account, Husband claims the trial court

erred in awarding Wife one-half of the balance because the account was an asset of the Tag

Group, which the trial court had awarded him as his separate property. At trial, Husband

testified that he opened the Tag Group money market account because he had “excess funds.”

Husband stated that the account contained approximately $10,000 and explained, “I have access

to that cash whenever I want.” Based on Husband’s testimony, the trial court deduced that the

excess funds in the Tag Group money market account were marital funds that Husband “could

have paid himself. He chose not to.” In the amended judgment, the trial court divided the Tag

Group money market account equally between Husband and Wife.

       Husband cites no support for the proposition that the trial court’s division of the Tag

Group money market account “contradicts the award of [the Tag Group as] separate property to

Husband as the Tag Group money market account is an asset of the business.” Nor does



                                               5
Husband allege that the trial court’s distribution of the Tag Group money market account

materially prejudiced him or affected the overall division of property.         Husband failed to

demonstrate that the trial court’s apportionment of the Tag Group money market account

constituted an abuse of discretion. Point X is granted in part and denied in part.

                                            Conclusion

       We reverse and remand the judgment only with respect to the division of E-Trade

Account No. 5015 and SEP Account No. 1805.




                                                 6